Appeal by the defendant from a judgment of the County Court, Westchester County (Zambelli, J.), rendered October 29, 2002, as amended January 22, 2003, convicting him of sodomy in the first degree, sexual abuse in the first degree (two counts), aggravated sexual *631abuse in the second degree (two counts), and obstruction of governmental administration in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment, as amended, is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt of sodomy in the first degree is unpreserved for appellate review (see CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are unpreserved for appellate review or without merit. Prudenti, P.J., Ritter, H. Miller and Goldstein, JJ., concur.